Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing news release CONTACT: Cheryl D. Hodges (859) 392-3331 OMNICARE REPORTS THIRD QUARTER 2007 RESULTS COVINGTON, Ky., October 31, 2007  Omnicare, Inc. (NYSE:OCR), the nations leading provider of pharmaceutical care for the elderly, today reported financial results for its third quarter ended September 30, 2007. Financial results for the quarter ended September 30, 2007, as compared with the same prior-year period, including restructuring and related charges and other special items (which are described below), were as follows: Earnings per diluted share were 35 cents versus 43 cents Net income was $42.6 million as compared with $52.2 million Sales were $1,537.0 million as compared with $1,593.9 million Results for both the third quarter of 2007 and 2006 include special items (which are described below) of $17.8 million pretax and $40.0 million pretax, respectively. Adjusting for these special items, results for the quarter ended September 30, 2007 and 2006, respectively, were as follows: Adjusted earnings per diluted share were 44 cents versus 63 cents Adjusted net income was $53.4 million as compared to $76.9 million Adjusted sales were $1,537.0 million as compared with $1,593.9 million Included in the results for the third quarter of 2007 (including the adjusted results) are expenses totaling approximately $0.7 million pretax, or 0.4 cents per diluted share, comprising temporary labor as well as administrative and operating costs incurred in connection with the implementation of the Medicare Part D drug benefit, as compared with approximately $6.0 million pretax, or 3 cents per diluted share, in such costs in the third quarter of 2006.
